UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7896


BRENDA NESBITT,

                  Petitioner - Appellant,

          v.

SUPERINTENDENT OF LEATH CORRECTIONAL INSTITUTION,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      R. Bryan Harwell, District
Judge. (5:14-cv-00344-RBH)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brenda Nesbitt, Appellant Pro Se.    Donald John Zelenka, Senior
Assistant Attorney General, Kaycie Smith Timmons, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brenda Nesbitt seeks to appeal the district court’s order

denying relief on her 28 U.S.C. § 2254 (2012) petition.                                  The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.     § 636(b)(1)(B)         (2012).          The       magistrate      judge

recommended    that     relief       be    denied     and    advised       Nesbitt      that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                Wright v.

Collins,    766      F.2d    841,    845-46      (4th       Cir.       1985);    see    also

Thomas v.     Arn,     474    U.S.    140       (1985).        Nesbitt          has    waived

appellate review by failing to file objections after receiving

proper     notice.           Accordingly,        we    deny        a    certificate       of

appealability and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions    are     adequately         presented     in    the      materials       before

this court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                            2